OPINION — AG — ** VACANCIES — COUNTY ATTORNEY — SURETY BONDS ** (1) A PERSON APPOINTED TO FILL AN VACANCY IN THE OFFICE OF COUNTY ATTORNEY, WHO QUALIFIES AND ENTERS UPON THE DUTIES OF SAID OFFICE PURSUANT TO THE APPOINTMENT, WILL CONTINUE TO HOLD THAT OFFICE UNTIL HIS SUCCESSOR IS DULY ELECTED AND QUALIFIES; AND THAT NO VACANCY IS CREATED IN SAID OFFICE BY A FAILURE TO ELECT A COUNTY ATTORNEY (COUNTY OFFICER) AT A REGULAR ELECTION FIXED BY STATUTE FOR THAT PURPOSE AFTER SAID APPOINTMENT. SINCE NO VACANCY EXISTS UNDER SUCH CIRCUMSTANCES IT NECESSARILY FOLLOWS THAT THE BOARD OF COUNTY COMMISSIONERS WOULD HAVE NO POWER TO FILL SAID OFFICE BY APPOINTMENT. (2) A BOND IS REQUIRED AS SET OUT IN 19 O.S. 182 [19-182]. HOWEVER, IT IS ASSUMED THAT YOU COMPLIED WITH SAID STATUTES AFTER YOUR APPOINTMENT AND BEFORE ENTERING UPON THE DUTIES OF THE OFFICE; AND WHETHER IT WILL BE NECESSARY FOR YOU TO EXECUTE A NEW BOND WILL DEPEND UPON WHETHER YOUR PRESENT BOND, UNDER ITS TERMS, COVERS YOUR TERM OF OFFICE. (SUCCESSOR IS ELECTED UNEXPIRED TERM) CITE: 51 O.S. 3.1 [51-3.1], 19 O.S. 131 [19-131], 51 O.S. 8 [51-8], 51 O.S. 15 [51-15] (RICHARD M. HUFF)